Case 3:21-cv-00634-FLW-LHG Document 44-2 Filed 03/11/21 Page 1 of 4 PageID: 935




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

  SANOFI-AVENTIS U.S., LLC,

                      Plaintiff,

                         –v–                          Civil Action No. 3:21-cv-634-FLW-LHG

  NORRIS COCHRAN, et al.,


                     Defendants.


        I, William B. Schultz, hereby certify and declare the following:

        1.      I am an attorney at the law firm of Zuckerman Spaeder LLP, located at 1800 M

 Street, NW, Suite 1800, Washington, D.C. 20036; Telephone (202) 778-1800; Fax: (202) 822-

 3106; and Email: wschultz@zuckerman.com. I submit this certification in support of my

 application for admission pro hac vice in accordance with Local Civil Rule 101.1(c) for

 Intervenors American Hospital Association, 340B Health, America’s Essential Hospitals,

 Association of American Medical Colleges, National Association of Children’s Hospitals d/b/a

 Children’s Hospital Association, and American Society of Health-System Pharmacists in the

 above-referenced matter.

        2.      I received a J.D. degree from University of Virginia School of Law in 1974. I am a

 member in good standing of the Bars of Washington, D.C., since my admission in 1975, and

 Virginia, since my admission in 1974.

        3.      I am also admitted to practice before the following federal courts (the admission

 year is noted in parentheses): the United States Supreme Court (1978), the United States Court of

 Appeals for the District of Columbia Circuit (1976), the United States Court of Appeals for the

 Federal Circuit (2017), the United States Court of Appeals for the Third Circuit (1987), United

 States Court of Appeals for the Fourth Circuit (1978), United States Court of Appeals for the Sixth
Case 3:21-cv-00634-FLW-LHG Document 44-2 Filed 03/11/21 Page 2 of 4 PageID: 936




 Circuit (1985), United States Court of Appeals for the Ninth Circuit (2017), United States District

 Court for the Eastern District of Virginia (1975), and the United States District Court for the

 District of Columbia (1976).

        4.      The names and addresses of the office maintaining the rolls of the members of the

 bars in those jurisdictions are as follows:

         District of Columbia Bar               The District of Columbia Bar
                                                901 4th Street NW
                                                Washington, DC 20001

         Virginia State Bar                     The Virginia State Bar
                                                111 East Main Street, Suite 700
                                                Richmond, VA 23219

         United States Supreme Court            Clerk, Supreme Court of the United States
                                                Attn: Admissions Office
                                                1 First Street, NE
                                                Washington, DC 20543

         United States Court of Appeals         Attorney Admission
         for the District of Columbia Circuit   E. Barrett Prettyman
                                                U.S. Courthouse & William B. Bryant
                                                Annex
                                                333 Constitution Avenue, NW
                                                Washington, DC 20001

         United States Court of Appeals         Clerk’s Office
         for the Federal Circuit                7171 Madison Place, NW
                                                Washington, DC 20439

         United States Court of Appeals         Office of the Clerk
         for the Third Circuit                  21400 U.S. Courthouse
                                                601 Market Street
                                                Philadelphia, PA 19106

         United States Court of Appeals         Lewis F. Powell Jr. Courthouse & Annex
         for the Fourth Circuit                 1100 East Main Street, Suite 501
                                                Richmond, VA 23219




                                                 2
Case 3:21-cv-00634-FLW-LHG Document 44-2 Filed 03/11/21 Page 3 of 4 PageID: 937




           United States Court of Appeals          Potter Stewart U.S. Courthouse
           for the Sixth Circuit                   100 East Fifth Street
                                                   Cincinnati, OH 45202

           United States Court of Appeals          Clerk of the Court
           for the Ninth Circuit                   The James R. Browning Courthouse
                                                   95 7th Street
                                                   San Francisco, CA 94103
           United States District Court            Walter E. Hoffman
           for the Eastern District of Virginia    United States Courthouse
                                                   600 Granby Street
                                                   Norfolk, VA 23510
           United States District Court            333 Constitution Avenue, NW
           for the District of Columbia            Room 1222
                                                   Washington, DC 20001

           5.     I am a member in good standing of all bars to which I am admitted. No disciplinary

 proceedings are pending against me in any jurisdiction, and I have never been subject to discipline

 in any jurisdiction.

           6.     I will be associated in this matter with counsel of record, James W. Boyan III,

 counsel at Pashman Stein Walder Hayden, P.C., who is a member in good standing of the Bar of

 the State of New Jersey and the Bar of the United States District Court for the District of New

 Jersey.

           7.     I agree to pay all fees that are required to be paid by this Court and the State of New

 Jersey in connection with my admission pro hac vice.

           8.     I acknowledge that upon my admission pro hac vice, I am within the disciplinary

 jurisdiction of this Court.

           9.     I respectfully request that the Court grant my admission pro hac vice in this matter.



           I certify under penalty of perjury that the foregoing is true and correct.

 Dated: March 10, 2021
                                                  William B. Schultz


                                                     3
Case 3:21-cv-00634-FLW-LHG Document 44-2 Filed 03/11/21 Page 4 of 4 PageID: 938




     On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                      the District of Columbia Bar does hereby certify that



                            William B Schultz
           was duly qualified and admitted on October 8, 1975 as an attorney and counselor entitled to
                       practice before this Court; and is, on the date indicated below, a(n)
                                 ACTIVE member in good standing of this Bar.




                                                                               In Testimony Whereof,
                                                                           I have hereunto subscribed my
                                                                           name and affixed the seal of this
                                                                                Court at the City of
                                                                           Washington, D.C., on February
                                                                                      18, 2021.




                                                                                JULIO A. CASTILLO
                                                                                  Clerk of the Court




                                                                      Issued By:
                                                                               District of Columbia Bar Membership




   For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                       memberservices@dcbar.org.
